TaliafeRRO, J.,
concurring. The bonds were issued without the authority and against the authority of the State, which had prohibited the increase of the public debt. The State through its amendment to the constitution in 1870 peremptorily forbade such increase. The Legislature issued these bonds in violation of the .constitutional provision prohibiting an increase of the public debt. The issuing the bonds was an increase of the debt, if the payment of them could be enforced. But whatever is done in violation of a prohibitory law is null and can have no effect. C. C. art. 12; 23 An. 267; State ex rel. Samuel Smith vs. the State Treasurer. Ab initio, they were null, and no vitality or force could be infused into them by their falling into the hands of third holders. Instruments of the kind have not the essential properties of promissory notes under the law merchant, and even securities of the latter kind are vitiated in the hands of bona fide holders before maturity and without notice, when the consideration is unlawful. Parsons on Notes and Bills, vol. 1, pages 212 and 213.
I concur in the decree just read.